Detailed Action
Inventor's Amendment(s)
Inventor's amendment(s) to the specification filed on 11/17/2021 have been noted. The specification objection(s) brought forth within the office action of 8/18/2021 are overcome and withdrawn.

Inventor's amendment(s) to the drawings filed on 11/17/2021 have been noted. The claim rejection under 35 USC 112 (a) and (b) presented within the office action of 8/18/2021 is overcome and withdrawn.
	
Authorization
Ryan W. O’Donnell, inventor’s attorney of record, authorized this examiner’s amendment in a telephone interview on 12/15/2021.	

Specification
The inventor amended the drawings by converting the break lines to broken line as well as adding the symbolic break description in the specification but the second sentence describing the areas between the break lines as forming no part of the claimed design was not included in the amendments. 

For clarity, the examiner has amended the special description to include the statement concerning the area between the break lines as forming no part of the claim. The entire special description now reads: 
- - The filter for deep fryer includes a symbolic break along its length drawn in broken lines. The area between the break lines forms no part of the claimed design. The broken lines and the areas within them depict portions of the filter for deep fryer that form no part of the claimed design. - - 

Conclusion 
The application is in condition for allowance. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BRYAN REINHOLDT JR. whose telephone number is (571) 270-3293.  The examiner can normally be reached on Monday - Friday 1:00PM - 8:00PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu, can be reached on 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/S. BRYAN REINHOLDT JR./Examiner, Art Unit 2922